Citation Nr: 0407775	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for fibrosed cortical 
defect (dysplasia) of the right upper tibia , currently 
evaluated at 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from September 1974 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claim, but the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for an 
increased rating for fibrosed cortical defect of the right 
upper tibia.  Specifically, VA failed to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran was to provide, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A general letter addressing these 
provisions is not sufficient.  The letter must be specific as 
to what evidence VA has and what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying the schedule for rating 
disabilities, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  VAX dated 
in April 2002 did not access functional loss or 
incoordination in accordance with DuLuca.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
right knee disability.  After securing 
the necessary release(s), the RO should 
obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3. After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo VA 
orthopedic examination to determine the 
nature and extent of the service 
connected right knee disability.  It is 
of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to, and be received by, the 
examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's right knee.  Further, the 
examiner should render specific findings 
as to whether during the examination 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and /or lack of coordination associated 
with the veteran's right knee disability.  
In addition, the examiner should indicate 
as to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint or joints 
involved.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion for each joint or joints 
examined.  After considering all of the 
symptoms attributable to the service 
connected disability examined, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which the disability interferes 
with the ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a type 
written report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


